DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1.  A near-eye display waveguide comprising: a waveguide: the 
an input port for receiving a light beam for propagation in the first optical mode; 
a first reflector coupled to the slab core structure for reflecting the light beam to propagate back in the slab core structure; and 
an out-coupling region for out-coupling the light beam reflected by the first reflector; 
wherein the waveguide is configured for conversion of the light beam from the first optical mode to the second optical mode upon propagation in the slab core structure and upon reflection from the first reflector, whereby at least a portion of the light beam is out-coupled from the waveguide at the out-coupling region.

Claim 16. A near-eye display waveguide comprising: a waveguide: the 
a slab core structure supporting first and second optical modes of propagation, the slab core structure comprising an intermodal coupler for conversion of the light beam from the first optical mode to the second optical mode upon propagation in the intermodal coupler; 
an input port upstream of the intermodal coupler for receiving a light beam for propagation in the slab core structure in the first optical mode; and 
an out-coupling region downstream of the intermodal coupler for out-coupling light propagating in the second optical mode.

Claim 19. A near-eye display projector comprising: 
	an array of light sources for providing light beams; and 
a waveguide comprising: 
a slab core structure supporting first and second optical modes of propagation; 
an input port for receiving the light beams from the array of light sources for propagation in the first optical mode; 
a reflector coupled to the slab core structure for reflecting the light beams to propagate back in the slab core structure; and 36Doc No: 326-77 USPatent 
an out-coupling region for out-coupling the light beams reflected by the reflector from the waveguide; 
wherein the waveguide is configured for conversion of the light beams from the first optical mode to the second optical mode upon propagation in the slab core structure and reflection from the reflector, whereby at least a portion of the light beams is out-coupled from the waveguide at the out-coupling region.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach the invention as recited in claims 1, 16, and 19.  In particular, the prior arts do not teach a near-eye display waveguide comprising a first reflector coupled to the slab core structure for reflecting the light beam to propagate back in the slab core structure and wherein the waveguide is configured for conversion of the light beam from the first optical mode to the second optical mode 
Prior art to Kirk et al. (US 2007/0086703 A1) teaches an integrated etched multilayer grating based wavelength demultiplexer.  The slab waveguide (322) comprises an input port (301), a first reflector (316) coupled to the slab core structure for reflecting the light beam to propagate back in the slab core structure, an out-coupling region (302) for out-coupling the light beam reflected by the first reflector, wherein the waveguide is configured for conversion of the light beam from the first optical mode to the second optical mode upon propagation in the slab core structure and upon reflection from the first reflector (Para [0056]).  However, Kirk does not teach nor suggest the demultiplexer can be structured in a near-eye display.
Ayres et al. (US 2017/0285348 A1) teaches a light homogenization for a near-eye display waveguide.  Ayres teaches a waveguide comprising a slab core structure, an input port (410-b in Fig. 4B) for receiving a light beam for propagation, an out-coupling region for out-coupling the light beam reflected by the first reflector.  However, Ayres does not teach a first reflector coupled to the slab core structure for reflecting the light beam to propagate back in the slab core structure.  Nor does Ayres teaches the waveguide is configured for conversion of the light beam from the first optical mode to the second optical mode.  Ayres slab core structure propagates light by total internal reflection and homogenizes the input light at (445) such that the output power intensity at the out-coupling region (440-b) can be homogeneous.
Modavis et al. (US 9,933,587 B2) teaches a waveguide for OLEDS display wherein the slab core structure converts the first mode of light to a second mode of light.  However, Modavis do not teach a first reflector coupled to the slab core structure for reflecting the light beam to propagate back in the slab core structure.
Claims 2-15, 17-18, and 20 are dependent on claim 1, 16, and 19, respectively.
Thus, with no teaching from the prior art, and without the benefit of applicant’s teachings, there is no motivation for one of ordinary skill in the art to combine or modify the prior art of record in a manner so as to create the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        


/ERIN D CHIEM/Examiner, Art Unit 2883